Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 06/30/20 It is noted, however, that applicant has not filed a certified copy of the 2020106218015 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Muralidharan et al., (U.S. Pub. No, 2015/0200111 A1), hereinafter referred to as "Muralidharan".

Muralidharan shows, with respect to claim #1, a method for manufacturing a semiconductor device, comprising: providing a substrate (fig. #2, item 202), wherein an amorphous silicon layer (fig. #2, item 208) is formed on the substrate (paragraph 0022); forming an etching auxiliary layer (fig. #3, item 310) on the amorphous silicon layer, wherein the upper surface of the etching auxiliary layer is flat, and the etching auxiliary layer is made of a single material (paragraph 0023); and etching the amorphous silicon layer and the etching auxiliary layer to obtain an amorphous silicon layer with a target thickness (fig. #5, item T10), wherein the upper surface of the etched amorphous silicon layer is flat (paragraph 0024-0025).

Muralidharan shows, with respect to claim #12, a method for manufacturing a semiconductor device, wherein the etching is isotropic (RIE) etching (paragraph 0025).

Allowable Subject Matter
Claims #2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim #2
Sequentially forming a first layer and a second layer on the amorphous silicon layer; planarizing the upper surface of the second layer by using the first layer as a stop layer; and converting the material of the first layer into the material of the second layer.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Pertinent art
Pertinent art, not relied on in the present rejection, but considered to be related to the claimed filed invention, will be listed below.
1) Dragis et al., 8,796,121
	a) amorphous layer with multiple oxide containing layer deposited thereafter. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
06/22/2022
/MONICA D HARRISON/Primary Examiner, Art Unit 2815